DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s amended claims and arguments, see REMARKS 02/07/2022, are persuasive. Therefore, the previous rejections have been withdrawn and the amended claims are in a form suitable for allowance. 

Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance:
Claims 1-10, 14, 15, and 21-26 are allowed.

	The closest prior art of reference is Coulmeau (US 2011/0196564) which discloses an autonomous flight method. Coulmeau discloses a system which identifies potential issues or dangers which will impact the flight crew’s ability to effectively control the aircraft. In response to this detection, or in response to a button push from the crew, the system identifies diversion airports, negotiates landing procedure with air traffic control, and controls the aircraft in response to the negotiated procedure. 

	With respect to claim 1, Coulmeau taken either individually or in combination with
wherein the CD&SL point is a closest point backward from the diversion airport where the aircraft should initiate descent: generate a re-routing path from a current aircraft location to the identified CD&SL point; identify a diversion point from the current flight path to the CD&SL point, wherein the diversion point is a point at which the aircraft would have to divert from an active flight plan for safe landing at the diversion airport; connect the CD&SL point, re-routing path, and diversion point to the active flight plan; automatically create the flight crew member initiated diversion flight plan based on connecting the CD&SL point, re-routing path, and diversion point to the active flight plan; automatically store the automatically created flight crew member initiated diversion flight plan as a secondary flight plan ready for flight crew usage…” in combination with the remaining elements and features of the claimed invention. It is for those reasons that the Applicant’s invention defines over the prior art of record.

	Claims 8 and 22 are substantially similar to claim 1 and are allowed for the same
reasons as above. Claims 2-10, 14, 15, and 21-26 are allowed because they depend from an allowed claim.

	Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE L COOLEY whose telephone number is (303)297-4355. The examiner can normally be reached Monday-Thursday 7-5MT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.C./Examiner, Art Unit 3662           

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662